

115 HRES 272 IH: Expressing the sense of the House of Representatives that the President of the United States shall, with the help of the Congress, address comprehensive tax reform within the first 240 days of the President’s administration.
U.S. House of Representatives
2017-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 272IN THE HOUSE OF REPRESENTATIVESApril 8, 2017Mr. Yoho submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONExpressing the sense of the House of Representatives that the President of the United States shall,
			 with the help of the Congress, address comprehensive tax reform within the
			 first 240 days of the President’s administration.
	
 Whereas the 44th President of the United States of America created the bipartisan National Commission on Fiscal Responsibility and Reform to address our Nation’s fiscal challenges;
 Whereas the Commission was charged with identifying policies to improve our national fiscal situation in the medium term and to achieve fiscal sustainability over the long run;
 Whereas the President, the majority leader of the Senate, the Speaker of the House of Representatives, the minority leader of the Senate, and the minority leader of the House of Representatives made appointments to the Commission;
 Whereas the Commission proposed comprehensive tax reform measures to lower tax rates, reduce the deficit, simplify the tax code, and make America the best place to start a business and create jobs; and
 Whereas, that in the 240th year of our republic, it would be fitting to witness a Rose Garden signing ceremony enacting tax reforms within the President’s first 240 days in office: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the President of the United States shall, with the help of the Congress, address comprehensive tax reform within the first 240 days of the President’s administration.
		